IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-417-CR



THE STATE OF TEXAS,
	APPELLANT


vs.



JAMES BRUCE SIMS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY

NO. 30279-1, HONORABLE TIMOTHY G. MARESH, JUDGE PRESIDING

 



PER CURIAM

	The State appeals an order granting a motion for new trial.
	The State has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Jones and Kidd]
Dismissed on Appellant's Motion
Filed:   November 18. 1992
[Do Not Publish]